 DECISIONS OF NATIONAL LABOR REILATIONS BOARDAcme Motors, Inc., t/a Acme Datsun and Local259, United Automobile, Aerospace and Agricul-tural Implement Workers of America. Case 22-CA-9980August 19, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 17, 1982, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein and set forth below.3i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent contends that the Administrative Law Judge's interpreta-tion of the evidence and his credibility findings showed bias and preju-dice. Upon careful examination of the Administrative Law Judge's Deci-sion and the entire record, we are satisfied that the contentions of Re-spondent in this regard are without merit.The Administrative Law Judge found Respondent had billed employeeWallace for nonexistent or minor damage to his demonstrator automobilein retaliation for his union activity. The Administrative Law Judge failedspecifically to find, however, whether the billing was unlawful. Wehereby find and conclude that because the bill was given as a reprisal forengaging in union activity Respondent violated Sec. 8(a)(3) and (1) of theAct by such conduct.2 In agreeing with the Administrative Law Judge that Respondent un-lawfully suspended employee Wallace on May 13, 1980, because of hisunion activity, we find no need to rely on the "small plant doctrine" ofWiese Plow Welding Co., Inc., 123 NLRB 616 (1959), to establish Re-spondent's knowledge of Wallace's activity. The credited evidence clear-ly establishes that Respondent had knowledge of Wallace's union activi-ties. For example, General Manager Weissbord admitted to Wallace thatRespondent's treatment of him concerning his demonstrator automobilewas due to his union activity, adding that Wallace was going to blow agood job because of his union activity Further, Respondent's secretary-treasurer, Jaskowski, told Wallace on April 28, 1980, that he knew thatWallace and employee Salit had started the union campaign and thatWallace was the leader. And on April 29, 1980, Weissbord told Wallaceto tell the other employees to forget about the Union, that it would notdo them any good. Indeed, the Administrative Law Judge found thatthese statements of Weissbord and Jaskowski violated Sec. 8(aXI) of theAct.s The Administrative Law Judge recommended that the Board issue abroad cease-and-desist order requiring Respondent to cease and desistfrom violating the Act "in any other manner." However, we do not findRespondent's conduct in this case egregious enough to warrant the issu-ance of such an order. Consequently, we shall substitute the Board'snarrow language, requiring Respondent to cease and desist from violatingthe Act "in any like or related manner," for the provision recommended263 NLRB No. 77ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied, and hereby orders that the Respondent, AcmeMotors, Inc., t/a Acme Datsun, Highland Park,New Jersey, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Interrogating employees concerning theirunion activities.(b) Threatening employees with discharge forengaging in union activities.(c) Creating the impression of surveillance ofsuch activities.(d) Conditioning employment on voting againstthe Union.(e) Informing employees that it would be futilefor them to select the Union as their bargainingrepresentative.(f) Informing employees that it would be futilefor them to seek to use National Labor RelationsBoard processes or to seek its protection.(g) Discouraging membership in or activities onbehalf of Local 259, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, by billing employees for maintenance orrepair to demonstrator automobiles in retaliationagainst their union activities, or by suspendingthem and thereafter failing and refusing to reinstatethem because of their union activities, or by other-wise discriminating against them with respect totheir terms and conditions of employment, becauseof such activities.(h) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act.2. 'rake the following affirmative action designedto effectuate the policies of the Act:(a) Offer Lloyd Wallace full reinstatement to hisformer position or, if such position no longer exists,by the Administratie Law Judge See Hickmort Foods, Inc., 242 NLRB1357 (1979).Member Jenkins would retain the broad order recommended by theAdministrative Iaw Judge. He notes that Respondent's unlawful conductincluded interrogation, threats of discharge, creating the impression ofsurveillance, informing employees that it would be futile to seek unionrepresentation or to use the Board's processes, conditioning employmenton voting against the Union. and billing an employee for damages andsuspending him in retaliation for his union activities. Member Jenkinswould find that Respondent's misconduct was sufficiently widespread todemonstrate a general disregard fir employees' fundamental statutoryrigilts.Although the Administrative Iaaw Judge specifically found that Re-spondent violated Sec. 8(a)(l) by conditioning ex-employee Reese's em-ployment on voting against the Union, he failed to include said finding inhis Conclusions of Law. recommended Order, or notice to employees.570 ACME DATSUNto a substantially equivalent position, without prej-udice to his seniority or other rights and privilegespreviously enjoyed, and make him whole for anyloss of earnings he may have suffered, in themanner set forth in the section of the Administra-tive Law Judge's Decision entitled "The Remedy."(b) Expunge from its files any references to thesuspension of employee Wallace on May 13, 1980,and notify him in writing that this has been doneand that evidence of this unlawful disciplinaryaction will not be used as a basis for future disci-pline against him.(c) Cancel the April 23, 1980, bill requiring Wal-lace to pay for damages to his demonstrator auto-mobile.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Highland Park facility copies ofthe attached notice marked "Appendix."4Copiesof said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed bythe appropriate representative of Respondent, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 22,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively throughsentatives of their own choicerepre-To engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interrogate employees con-cerning their union activities.WE WILL NOT threaten employees with dis-charge for engaging in union activities.WE WILL NOT create the impression of sur-veillance of union activities.WE WILL NOT condition employment onvoting against the Union.WE WILL NOT discourage membership in oractivities on behalf of Local 259, United Auto-mobile, Aerospace and Agricultural ImplementWorkers of America, by billing employees formaintenance or repair to demonstrator auto-mobiles in retaliation against their union activi-ties, or by suspending them and thereafter fail-ing and refusing to reinstate them because oftheir union activities, or by otherwise discrimi-nating against them with respect to their termsand conditions of employment, because of suchactivities.WE WILL NOT tell employees that it will befutile for them to select the Union as their bar-gaining representative.WE WILL NOT tell employees that it will befutile for them to seek to use the processes ofthe National Labor Relations Board or to seekits protection.WE WIl.L NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights under Section 7 ofthe act.WE WILL offer to Lloyd Wallace full rein-statement to his former position or, if such po-sition no longer exists, to a substantially equiv-alent position, without prejudice to his senior-ity or other rights and privileges previouslyenjoyed, and make him whole for any loss ofearnings he may have suffered, plus interest.WE WILL expunge from our files any refer-ences to the suspension of employee Wallaceon May 13, 1980, and notify him in writingthat this has been done and that evidence ofthis unlawful disciplinary action will not beused as a basis for future discipline againsthim.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL cancel the April 23, 1980, bill re-quiring Wallace to pay for damages to hisdemo.All our employees are free to become or remain,or refrain from becoming or remaining, members ofa labor organization.ACME MOTORS, INC., T/A ACMEDATSUNDECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge: Thiscase was heard before me on February 9 and 10, 1981, inNewark, New Jersey. The charge was filed on May 16,1980, by Local 259, United Automobile, Aerospace andAgricultural Implement Workers of America' and there-after complaint2issued alleging violations of Section8(a)(1) and (3) by Acme Motors, Inc., t/a Acme Datsun(herein called Respondent). More specifically, the com-plaint alleges that Respondent suspended employeeLloyd Wallace and refused to reinstate him because ofhis activities on behalf of the Union in violation of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act,as amended; interrogated and threatened employees withdischarge and other reprisals because of their activitieson behalf of the Union; created the impression of surveil-lance of employees' union activities; informed employeesthat it would be futile for them to select the Union astheir bargaining representative or to seek the protectionof the National Labor Relations Board; and conditionedan offer of reemployment upon an employee's promisenot to support the Union, all in violation of Section8(a)(1) of the Act. The answer denies the commission ofany unfair labor practices.All parties were represented at the hearing and wereafforded full opportunity to be heard and present evi-dence and argument. Briefs were filed by the GeneralCounsel and Respondent. Upon the entire record, my ob-servation of the demeanor of the witnesses, and aftergiving due consideration to the briefs, I make the follow-ing:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a New Jersey corporation with its prin-cipal office and place of business in Highland Park, NewJersey, where it has been, at all times material, continu-ously engaged in the business of buying and selling newand used automobiles and related products and providingrelated services. In the course and conduct of its businessoperations during the 12-month period immediately pre-ceding issuance of complaint, Respondent derived grossrevenues in excess of $500,000. During the same period,Respondent purchased and received, at its Highland Parkplace of business, automobiles valued in excess of' Herein called the Union.' July 15, 1980.$50,000, which automobiles were shipped and transport-ed to New Jersey directly from States of the UnitedStates other than New Jersey and from foreign countries.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESOn February 2, 1980,3 Lloyd Wallace, an automobilesalesman, returned to work for Respondent under termsof employment more favorable than those enjoyed byother salesmen.4This was so because of Wallace's great-er experience as a top salesman working for Respondenton a previous occasion and for other automobile dealers.These more favorable terms of employment included,according to Impellezzeri, $100 per week salary, use of acompany demonstrator (herein called demo) with freeupkeep and maintenance, with a stipulation that Wallacewould not have to pay the monthly charge for the demothat other employees had to pay, and free hospitalizationand major medical insurance. Other salesmen were paidbetween $15 and $20 less per week, were charged from$604S80 per month for their demos, and had to pay halfof their hospitalization. Thus, the record indicates, as Re-spondent admits, that Wallace was considered a superiorsalesman and a very valuable employee, not only to Re-spondent generally but to Impellizzeri whose income was3 Hereinafter all dates are in 1980, unless otherwise specified.4 Wallace had initially gone to work for Respondent in May or June1979 and proved to be an excellent new-car salesman. At his own re-quest, he was made used-car manager and held that position for 2months, August and September. The position of used-car manager didnot, however, work out for Wallace and he returned to the new-car salesdepartment at that time, once again to work for Anthony Impellizzeri,the sales manager who had advised him in the first place against goinginto the used-car sales management field. After a week of working forImpellizzeri back in the new-car sales department, Wallace was calledinto the office on September 30, 1979, and told that things were notworking out and that he was being let go. Impellizzeri told Wallace thatthe two could no longer work effectively or efficiently together. Wallaceleft and shortly after obtained employment with another automobileagency selling cars. Impellizzeri testified that during Wallace's last weekworking for Respondent in September 1979, Wallace was bitter andpouted, apparently over his failure to make the grade as used- car salesmanager. According to Impellizzeri, this attitude of Wallace's gave riseto constant clashes over Impellizzeri's authority as sales manager. Forthis reason Impellizzeri fired Wallace. Although Wallace testified that hedid not know why he had been fired on September 30, it is quite appar-ent that a personality clash existed between Impellizzeri and himself.Nevertheless, about I month after his termination, Wallace received atelephone call from Charles Weissbord. the general sales manager, Impel-lizzeri's supervisor, who asked Wallace to consider returning to work forRespondent. Wallace at first refused because he really did not understandwhy he had been terminated the first time. Thereafter, Weissbord calledWallace weekly, asking him each time to return, and advising him thatthey needed him. Finally, during one of these calls in January 1980 Wal-lace agreed to sit down and discuss the matter over lunch with Impelliz-zeri.During the luncheon conversation Impellizzeri asked Wallace to returnto work for Respondent, advising him that sales had been falling off re-cently and the Company needed a good salesman After a discussion ofthe terms of employment, Wallace finally consented to return to work forRespondent.572 ACME DATSUNpartly derived from the sales that Wallace and othersalesmen made.According to Wallace, he was also told either at thetime he was rehired or sometime thereafter that, unlikeother salesmen, he would not be subject to the $250 de-ductible policy which covered all demos. Impellizzerispecifically denies that this was ever made a condition ofWallace's employment. I credit Impellizzeri.After Wallace returned to work for Respondent hefound that conditions were not exactly as he expectedthem to be. He felt that his income was somewhat dimin-ished because although he still received a certain per-centage of the total profit just as he had before when heworked for Respondent in 1979, the amount deductedfrom the total profit for advertising and other expensesbefore it was distributed had been increased, thus cuttingsomewhat into Wallace's own income. Despite his dissat-isfaction over this fact, Wallace sold cars and quicklybecame Respondent's top salesman, receiving an awardin March for selling the most automobiles.On February 14, General Manager Charles Weissborddecided to put into writing the longstanding companypolicy of requiring all of its employees to pay for thefirst $250 damage to any demo, in accordance with theinsurance plan covering the vehicles. A memorandumwas drawn up by Impellizzeri to this effect on that day,and each of the salesmen were required to sign it duringone of the Company's regularly scheduled sales meet-ings.According to Weissbord, although the $250 deductiblecompany policy on demos5was first put in writing onFebruary 14, it had been the company policy long beforethat date. Impellizzeri testified that the policy had beenin existence since May 1979. In support of this assertion,Respondent offered a number of repair bills as evidenceto prove that prior to February 14 employees were re-quired to pay for damage to their demos whether or notthe damage was through their own fault. Thus, employeeCarlos Santa Cruz, the manager of Respondent's predeli-very inspector department (herein called PDI) ran acompany car into a pole doing over $800 in damage tothe vehicle. This accident occurred in September 1979and Santa Cruz authorized deductions from his paycheckto pay for the damage to the demosto the extent of the$250 deductible. Similarly, employee Michael Qualiano,one of Respondent's salesmen, was involved in an acci-dent in December 1979 and authorized deductions fromhis commissions to the extent of $250 to pay for the$2,000 damage to his demo. Unlike the accident involv-ing Santa Cruz, there is no indication that Qualiano's ac-cident was due to his own carelessness.The Santa Cruz and Qualiano accidents were very se-rious with extensive damage caused to the cars theywere driving. With regard to the general enforcement ofthe $250 deductible policy by the Company, prior to& Weissbord testified that employees were responsible for their demoswhether or not the damage done to them was the fault of the employeehimself.* The demo had not been assigned to Santa Cruz at the time but hewas servicing it when the accident occurred. Under a verbal agreementmade at the time of his hire, he agreed to pay the S250 for damage donedue to his carelessness.February 14, however, Weissbord testified that thepolicy:...was followed by the company but it wasn'tclosely adhered to. There were cases where smallscratches and things would go by the boards andI'd hear about it after the fact.Likewise, Impellizzeri testified that if a demo received adent or a scuff on the side of a door the vehicle wouldbe taken over to PDI where it would be buffed out ifpossible. If successfully repaired, there would be nocharge.7If PDI were unable to make the repair, the carwould be sent to the repair shop located across the streetand the employee would be charged for parts and labor.The $250 deductible policy was put into written form onFebruary 14 to curb neglect, misuse or abuse of the cars,not to change policy as it stood.According to Impellizzeri, at the meeting on February14 when the memorandum was distributed for signature,he explained to those present that if there were justminor damages that could be taken care of by the PDIdepartment without additional labor, it would not costanyone anything, that the purpose of the memorandumwas to take care of major damages that were expensiveto repair. Everyone present at the meeting signed thedocument including Wallacesand, according to Impelliz-zeri, no one made any comment about being required tosign the memorandum except salesman Barry Salit whoasked, "What if my car is in the parking lot and some-body hits it. Am I responsible?" Impellizzeri replied thathe was. Salit then asked what would happen if he didnot sign the memorandum and Impellizzeri replied thatin that case Salit would have to turn in his demo.9Hepointed out that all of the salesmen were driving nicenew expensive cars of their choice as demos and for thatreason he did not feel that it was fair that the Companyand he,'1personally, had to pay out hundreds of dollarseach month to repair the damage to the demos.Wallace testified that on February 14 there was theusual salesmen's meeting called by Impellizzeri. All thesalesmen were present. General business topics were dis-cussed but no mention was made of the $250 deductible.About 10 a.m., after the salesmen's meeting was over,Impellizzeri came over to Wallace's desk and threw thememorandum down and told him to sign it. The twowere alone. Wallace refused, stating that he had not evenread it yet and would not know what he was signing.Impellizzeri explained that it concerned responsibility ofsalesmen for the first S250 damage to their demos. He as-sured Wallace that the purpose of the memorandum wasto enable Respondent to charge another" employee forI PDI employees are hourly paid and are used to get new cars readyfor sale. There is therefore no additional cost to Respondent to take careof minor dents or scratches in demos.* Later, as new salesmen were hired, they were required to sign anddate this document or similar ones.o Impellizzeri testified that not all salesmen are assigned demos. Theycan and do sell cars without having their own personal demo.10 Since payments to the repair shop were deducted from the profitsbefore distribution, Impellizzeri personally lost money through damage todemos.I This "other employee" was apparently not named.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemo damage and that Wallace would never be chargeda dime for any damage even if he did sign the memoran-dum. He told Wallace to sign the document, that it wasonly a piece of paper and reminded him that he had beenhired under different circumstances.12When Wallacestill refused to sign the document, Impellizzeri told Wal-lace that if he did not sign the memorandum, he wouldbe fired. Wallace then stated he would sign the docu-ment but only under duress. He then did so. Accordingto Wallace, he signed the February 14 memorandum be-cause he was promised that it would never cost him adime, because he had been hired under special circum-stances, and because he was threatened with being firedif he did not do so.With regard to the events of February 14, Salit testi-fied that at the regular salesmen's meeting called by Im-pellizzeri that day, the salesmen present were presentedwith the $250 deductible policy memorandum immedi-ately following a general discussion of business matters.Impellizzeri explained its contents and told those presentto sign the document. Salit objected and asked whatchoice the employees had in the matter. Impellizzeri re-plied, "If you want to work here, you are going to signit. If you don't sign it, you don't work for AcmeDatsun."From the weight of the evidence and from the testi-mony of Impellizzeri, Wallace and Salit, I find that therewas a salesmen's meeting on February 14 and at thismeeting attended by five salesmen, 1 3the $250 deductiblememorandum was introduced and discussed, just as Im-pellizzeri and Salit testified, contrary to the testimony ofWallace. I find further, in accordance with Salit's testi-mony, that Impellizzeri threatened him and the otherswith discharge if they refused to sign the document, andthat faced with this threat all five salesmen signed thedocument.4Finally, I conclude that the memorandum12 Impellizzeri testified that at no time was Wallace told that the $250deductible did not apply to him.13 Three salesmen, Alan Zarak, Leonard Reese, and Arnold Canape,who were present at the February 14 meeting were not requested to tes-tify concerning the meeting although Reese, one of the General Counsel'switnesses, was present at the hearing and testified on other matters.14 Wallace's description of how he signed the document after themeeting was over is unsubstantiated and unworthy of crediting for thefollowing reasons.I. Wallace's name appears on the document as the second of the fivewho were present that day and whom Impellizzeri credibly testifiedsigned the document. There is no space between any of the names on thedocument. It is therefore more likely that Wallace signed after Salit andbefore the other three salesmen than that he signed after the meeting.2. Wallace's statement that the document was not mentioned at themeeting flies in the face of Impellizzeri's and Salit's contrary testimonyand Salit was a witness for the General Counsel, as was Wallace.3. Wallace's testimony that Impellizzeri insisted on him signing thedocument in order to charge a third employee for demo damage strikesme as illogical. I do not understand why Wallace's signature would be anasset in such a plan. Moreover, Wallace did not reveal the name of thisother employee if, indeed, it was divulged to him and there is no recordevidence of any other employee being required to pay for a damageddemo on or about February 14.4. If Wallace had a special deal concerning his not being responsiblefor severe damage to his demo, why would Impellizzeri insist on his sign-ing the document at this time.5. It is patently clear that Respondent considered Wallace a top sales-man and hired him back with special privileges in order to obtain his ad-mitted superior talents. It is incredible to believe that Respondent wouldrisk losing this talent by telling Wallace on February 2 that he would notof February 14 was merely a matter of putting into writ-ing the policy already in effect, requiring employees whosuffer serious damage to their demos or other companycars to pay for such extensive damage to the limitedextent of the insurance coverage; i.e., $250. I also findthat it was not the policy of Respondent, prior to Febru-ary 1415 to charge employees for minor scratches, scuffs,or dents which could be repaired by PDI employees.Starting with the February 14 meeting and Impelliz-zeri's threat to discharge employees who failed to signthe $250 deductible memorandum, the relations betweenRespondent and its employees went steadily down hill.During morning meetings Impellizzeri, according toWallace, would make statements concerning the oper-ation of the business and tell the employees that if theydid not like it, they could leave. This occurred in March.On April 2 Wallace, dissatisfied with working conditions,contacted Joseph Cravotta, business representative forthe Union, by telephone and asked him to organize theemployees of Respondent, The two arranged for a meet-ing at which Cravotta was to explain to Respondent'semployees the function of the Union and to proceedwith the organizing campaign.On April 8 the meeting took place at a diner in Edison,New Jersey. Between 15 and 18 employees of Respond-ent's sales, service, and PDI departments attended. Cra-votta explained the organizing procedure and signed up anumber of the employees who were present. Wallacewas put in charge of organizing the salesmen, and em-ployee Eugene Peppe'swas put in charge of organizingthe service department. A few union cards were signedby employees that night which were insufficient innumber to proceed. A few other employees took cardswith them with the intention of deciding later whetherthey wished to sign. They were told to return theirsigned union cards to Wallace. Wallace took severalcards with him at the close of the meeting to distributeto employees who did not attend. Cravotta instructedhim to call back once he obtained sufficient additionalsigned cards to enable the Union to proceed.The following day certain of the employees who hadattended the meeting but had not signed union cards didso later and returned them to Wallace while at work.Still others who had not attended the meeting receivedunion cards from Wallace while at work and were re-quested by him to sign them. Some complied and re-turned the signed cards to him. Much of this activity oc-curred in or around Wallace's office and was witnessedby other employees.On the morning of April 10 Wallace met with Cra-votta and gave him the additional signed union cardsbe responsible for serious damage to his demo, then on February 14, 12days later, going back on its word and threatening Wallace with dis-charge unless he agreed to such responsibility.In my opinion, Wallace concocted the story of his later private signingof the document in order to explain away his failure to object to hishaving to sign the document at the earlier meeting. Wallace on this andseveral other occasions tried to pad his case.s Evidence to the contrary was not forthcoming.i" Though Peppe was put in charge of organizing the service depart-ment it appears that Wallace did the actual organizing there too. Peppe isstill employed by Respondent.574 ACME DATSUNwhich he had obtained the day before. Later that dayCravotta called Wallace and told him that there wouldbe a meeting in the showroom. He requested Wallace toround up the men and tell them to be prepared to be atWeissbord's office. Wallace agreed to do so as soon asCravotta arrived in the showroom. When Cravotta ar-rived, Wallace went over to the PDI department, ac-companied by Salit. Wallace and Salit brought the menout of the PDI building over to the mechanical shop, gotall the mechanics and salesmen and brought them intothe hallway where Weissbord's office is located. The em-ployees and Cravotta entered Weissbord's office whereCravotta placed the union authorization cards on Weiss-bord's desk, upside down so that the signatures could notbe seen. Cravotta introduced himself, stated that he rep-resented Respondent's employees, demanded recognitionand requested that negotiations begin. Weissbord refused.There is no indication that Respondent, before April 10,was aware that there was union activity among its em-ployees. After the demand of April 10, Weissbord ad-vised Paul Jaskowski, the owner, that there were peoplefrom the Union who were soliciting. That afternoon Cra-votta filed his petitions with the Labor Board to repre-sent the sales and service department employees of Re-spondent.About April 11 Weissbord approached Salit whileboth were out on the selling floor and initiated a conver-sation.17 Other salesmen, including Wallace, werenearby. Weissbord complained:Hey Barry, why do you have to start this unionbusiness? Why all of these problems with theUnion? I don't understand. How come you are notman enough to stand on your own two feet? Howcome you have to hide behind the herd? What isthe matter with you guys? You can't come up to melike a man and say what you mean? You have to gothrough this union rep? He is not going to help you.Why don't you stand on your own two feet? Howcome you guys have to go sneaking off to a dinerto have a meeting? Why couldn't you hold themeeting right here at the place of work? Why didyou have to go to a diner like a sneak behind ourbacks and hold a union meeting?Salit objected:You know as well as I do, it is illegal for an em-ployee to organize a union on company property.You are the general manager of the corporation, Iam just an employee. That is why we went outsideof the premises to have a meeting. It is only logicalthat we couldn't have a private meeting with youguys around all the time looking over our shoul-ders.'7 Counsel for the General Counsel supplied the date May II whileadducing testimony from this witness. The subject matter-the meeting atthe diner-and the fact that by May 11 the election had been cancelledconvinces me that this discussion took place much earlier. From thetenor of the conversation it is quite clear that it took place early duringthe organizing campaign, very possibly shortly after Cravotta demandedrecognition, since the question of the "union rep" was brought up byWeisabord during the discussion.Though Weissbord denied that this conversation evertook place, I find to the contrary and find further thatRespondent, through Weissbord, interrogated the em-ployees present in violation of Section 8(a)(1).On April 12, Leonard Reese, an exemployee of Re-spondent, received a telephone call from Impellizzeriwho asked him if he would like to work for Respondentagain. Reese acknowledged that he would. Impellizzerithen told Reese that there was a union organizationaldrive going on at the time and that if he came back towork for Respondent, it would be on condition that ifthere were a union election, Reese would have to voteagainst the Union. Reese replied that he would get intouch with Impellizzeri later but he never did. Impelliz-zeri testified that he did, in fact, call Reese but that thecall concerned only a deal that Reese had had involvinga pickup truck when he worked for Respondent. Impel-lizzeri denied that he offered Reese his job back in returnfor voting against the Union and stated that it was Reesewho mentioned that he had heard from another employ-ee of Respondent, John D'Imperio, 8that the Union hadfiled a petition and that when he did so, Impellizzerimade no comment. Impellizzeri testified that Weissbordhad informed him of the petition being filed and that afew days later Respondent's attorney, Julius Steiner, laiddown guidelines for Impellizzeri to follow, namely, thathe was not to spy, interrogate, promise, or threaten. Itwas, according to Impellizzeri, because of Steiner'sadvice that he did not continue the conversation withReese about the Union, but remained silent.With regard to this conversation, I find that it oc-curred as Reese described it and do not credit Impelliz-zeri.'9Consequently, I find that by conditioning Reese'semployment on a vote against the Union Respondent,through Impellizzeri, violated Section 8(a)(l) of the Act.is D'lmperio was not called to testify by either Respondent or theGeneral Counsel." Though Impellizzeri stated at one point that he did not reply toReese's bringing up the subject of the Union, in another part of his teati-mony he stated that he told Reese, "Yes, I'm not allowed to discuss it.Periodl" This inconsistency is noted. Elsewhere in his testimony the fol-lowing exchange took place with regard to the Reese/Impellizzeri con-versation:Q. Well, what happened already with regard to the Union at thattime?A. I don't know.Q. Well, why did you say "yes?" I mean, had something hap-pened?A. You asked me a question. It's a beautiful day, yes.Q I know, but what happened with regard to the Union? Had apetition been filed? .A, I don't know.Thus, Impellizzeri contradicts himself once again. In one breath he tea-tifies he had received advice from the lawyer and in the next he says hedid not know whether a petition had even been filed. My crediting Reeseover Impellizzeri is based on Reese's demeanor being more convincingthan Impellizzeri's, on the inconsistencies outlined herein and on the factthat the petition was filed on April 10 and it is highly unlikely that byApril 12 Respondent had already received a copy of the petition and hadtime to contact a lawyer and have that lawyer already visit its establish-ment and make an advisory speech to management employees. It is alsomore likely that Impellizzeri knew about the petition and brought up thesubject than that Reese who did not even work for Respondent was toldabout it by a third party and brought the subject up for no apparentreason during his conversation with Impellizzeri575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 14 Jaskowski entered Wallace's office whileno one else was present.20He asked Wallace what heknew about the Union and who started the Union. Wal-lace replied that he knew nothing about the Union andrefused to discuss it. Jaskowski stated that if he foundout who started the Union that he would be fired imme-diately. He added that he had ways of finding out be-cause his brother was a union president. Wallace in-formed Jaskowski that it is "against the rules of the Na-tional Labor Relations Board to fire anybody" for thatreason, whereupon Jaskowski replied, "F- the NationalLabor Relations, I paid them off before and I will paythem off again. I dealt with the National Labor RelationsBoard 3 years ago.21I paid them off and won." Wallacereplied, "That's impossible!" Jaskowski stated, "Nothingis impossible, I hold the keys to this place and there is nooutsider ever coming into this place." Wallace replied,"Don't bet on that, Paul."I find that Respondent violated Section 8(aXl) of theAct on April 14 by Jaskowski's interrogation of Wallaceas to what he knew about the Union and about whostarted the Union; by his threat to Wallace and other em-ployees that if he found out who started the Union, thatemployee would be fired immediately; by his statementthat he had ways of finding out who started the Unionbecause his brother was a union president inasmuch asthis statement clearly gave the impression that he intend-ed to place the employees' union activities under surveil-lance;22by his statement that he had paid off the Nation-al Labor Relations Board and would do so again, whichstatement clearly implies that it would be futile for Re-spondent's employees to select the Union to representthem, to seek to use the processes of the Board, or topursue the right of its protection; and by his statement,"I hold the keys to this place and there is no outsiderever coming in this place," which statement similarly im-plies that it would be futile for Respondent's employeesto select the Union to represent them.Also on April 14 Jaskowski approached Salit and en-gaged him in conversation.23Other salesmen, includingWallace, were on the selling floor present or nearby. Jas-kowski began the discussion by saying, "Let's go tochurch, who started all this? Let's go to confession." Hecontinued:I want to know who started this business with theUnion. Who started it? Was it you? Was it Lloyd? Iwant to know, tell me, come on. Look me in the'0 The description of this incident is based on Wallace's credited testi-mony. Jaskowski's version of this conversation and his denials are notcredited.ai Jaskowski admitted that there had been an earlier union organiza-tional campaign about 5 years before."s At the close of the hearing the attorney for Respondent moved forthe dismissal of par. II of the complaint which alleges, among otherthings, that on April 14 Charles Weissbord created the impression of sur-veillance. Clearly, it was Jaskowsaki who created the impression of sur-veillance as noted above. To the extent that the allegation involvesWeissbord, the motion is granted. To the extent that Jaskowski was in-volved in the incident described above, since the occurrence of the inci-dent was fully litigated at hearing, the motion is denied and the violationfound."' The description of this incident is based on the credited testimonyof Salit. Jaskowski's denials are not credited.eye, I am talking to you. I want to know who start-ed this union business. Now tell me, come on, comeon. Let's go. Did you start it? Who started theunion business?To this Salit simply replied that he did not know.Respondent, by Jaskowski's interrogation of Salitduring this conversation, clearly violated Section 8(aXl)of the Act and I so find.Later the same day, another conversation24occurredwhich Salit overheard but in which he was not initiallyinvolved. Salit was sitting at his desk which is locatedjust outside of Wallace's office, the door to which wasopen at the time. Inside the office were Jaskowski,Weissbord, and Wallace. They were talking about theUnion and who started it. Salit overheard the questionasked, "Why did you guys go to the Union?"Jaskowski then came out and told Salit to come intoWallace's office because he wanted to talk to him. Salitstated that he really did not wish to get involved becausehe knew it would lead to no good. Jaskowski told Salitto come in anyway. When Salit got into the office, Jas-kowski asked, "Who started this? What have you guysstarted? What did you do this for? If you have problems,you can come to me, that is what I am here for. I amhere if you have any problems. We don't need any out-siders. We don't need any union." Then Jaskowskiturned to Salit and said, "If there were problems andthere was no communication with management, whydidn't you come to me?" Salit replied that when he haddone so in the past, it had been to no avail.I find the interrogation contained in this conversationviolative of Section 8(a)(l) of the Act.On April 15 a second union meeting was held with alarger number of Respondent's employees present, in-cluding Wallace. The purpose of the meeting was toadvise those who had signed cards what procedurewould be followed thereafter. Cravotta told them thatthe NLRB would again be contacted in order to sched-ule an election date. He also answered questions posedby the employees concerning such matters.On April 17, Wallace put the demo which he had beenassigned into the repair shop to have an antifreeze leakfixed. Other than the leak, the car was, as far as Wallaceknew, in perfect condition. Sometime thereafter, in mid-April Salit got into a conversation with Pat Chrinko25outside the PDI department where Salit had gone tocheck on a car.26Present also were three individualswho worked for the PDI department-Robby, Robert,and Stevie. The three PDI employees were standingaround Wallace's demo looking at it and laughing.Chrinko, who was standing by the windshield, was alsolaughing. He said to Salit, "Look at this car!" Salit asked,"What is the matter with the car?" Chrinko replied,"They are trying to say that Wallace had extensive2" The description of this incident is based on the credited testimonyof Salit.2' Chrinko was at one time the PDI manager. Later, after the petitionwas filed, he was made a salesman. His name also appears as PatrickChrinkle in the record.26 The description of this incident is based on the credited testimonyof Salit.576 ACME DATSUNdamage on the car." Salit looked at the car and said,"Where is the damage?" Chrinko answered, "That iswhat we are trying to say." The four PDI employeescontinued to laugh and one27of them commented, "Boy,these guys are really going fishing. They are really on afishing expedition. They are trying to find something tobag him." When Salit asked what the matter was withthe car, Chrinko said something about "around the wind-shield." Salit looked at the place indicated and noted thatthere was a hairline scratch approximately an inch or aninch-and-a-half in length on the right windshield pillarwhich looked, according to Salit, like any kind of ascratch a car might get at a car wash or anywhere. Thescratch was the only thing he saw wrong with the carother than some water spots on the hood.Salit's description of this incident is fully credited. Al-though it would have been, as far as the record indicates,a simple matter to call one or more of the PDI employ-ees, including Chrinko,25the PDI manager, to disputeSalit's testimony, Respondent failed to do so.According to Impellizzeri, on Monday morning, April21, he arrived at work about 8:50 a.m. As he was walk-ing toward the main building he was called over by PatChrinko, whom Impellizzeri referred to as the PDI su-pervisor. Chrinko told Impellizzeri to look at Wallace'sdemo. When Impellizzeri did so, Chrinko allegedlypointed out damage which had been done to it. Impelliz-zeri testified that Wallace had been instructed to use thecar over the weekend of April 19 and 20, after which hewas to turn it in since it had been sold. When he saw thedamage to Wallace's car, he went into the office and ap-proached Wallace on the subject. Wallace replied that hedid not know anything about it. He went across thestreet, looked at it, and came back to the office. Impelliz-zeri said, "We'll see what we can do."According to Impellizzeri another conversation tookplace between Impellizzeri and Wallace when Wallace'sdemo was between the PDI department and the bodyshop. During this conversation, Impellizzeri told Wallacethat he would try to get the work done as cheaply aspossible, that he was not out to hurt him. Wallace, how-ever, turned a deaf ear toward Impellizzeri and did notwant to know anything about it. Wallace, Impellizzeritestified, took the position that the problem of the demowas Impellizzeri's, not his own and indicated an unwill-ingness to take responsibility for the damage.Wallace's testimony concerning communications be-tween himself and Impellizzeri with regard to his demodiffer markedly from Impellizzeri's. Wallace testified, asnoted earlier, that when he put his demo into the repairshop on or about April 17 to get the leak fixed, it was inperfect condition except for the leak. He did not drive itagain thereafter and never saw the car in a damaged con-dition. Thus, he implicitly denies that the conversationswith Impellizzeri, which Impellizzeri stated took placeon April 21 or 22, ever occurred. He denies that Impel-lizzeri showed him damage to the demo and indicated1T It is not clear from the transcript which of the four employees madethese comments.'8 There is some indication that Respondent's attorney may havespoken to Chrinko while preparing for the hearing. See the testimony ofLunardelli.that he knew nothing of any damage to the demo untilhe was presented with the bill on April 24.With regard to this credibility issue concerning wheth-er or not Impellizzeri showed the demo damage to Wal-lace and discussed it with him on three different occa-sions before it was repaired, I credit Wallace and findthat no such conversations ever took place.According to Impellizzeri, after his conversation withWallace about the demo damage he talked to Weissbordand informed him of the situation. Weissbord29came outand physically inspected the car with Impellizzeri show-ing him the damage. At this point no work had beendone on the car. Weissbord and Impellizzeri then tried tofigure out the least expensive way to repair the damage.The car was sent over to the PDI department where, ac-cording to Impellizzeri, they tried extensively, all morn-ing until lunchtime, to compound and buff off thedamage marks, but this proved unavailing. At that point,Impellizzeri testified, he realized that the car would haveto go to the body shop and he sent it over there. Thebody shop reported that the car needed extensive workand was then given the okay to start working on it.With regard to the damage to Wallace's demo, Re-spondent called Thomas Nicastro, body shop manager,an admitted supervisor under the Act, to testify. Nicastrotestified that Impellizzeri brought the car in questionover to the body shop to be repaired and identified anexhibit offered to him for identification as the bill for re-pairs30done to Wallace's31 car by the body shop. Hetestified that he inspected the vehicle and noted that ithad had damage done to it and foreign matter depositedupon it. Nicastro stated that from the damage done tothe car, it appeared as though it had been following atruck down a highway which splattered it with a sub-stance which he could not remove. He testified that thefinish, where damaged, had to be wet sanded and clearcoated, then compounded and polished. Nicastro addedthat there had been molding damage which he had beenable to correct by polishing so that the bill which hadinitially been higher, was subsequently reduced. liHenoted that there had been a scratch on the door glass onthe right. The final bill was for $192.60 as opposed to$219 which was the total for the initial bill. The final hillreceived into evidence reflects the work which Nicastroclaims was done. Nicastro admitted that he never dis-cussed the damages to Wallace's demo with Wallace.3229 Weissbord did not testify with regard to this alleged conversation.so Although at one point it appeared as though Nicastro was claimingthat he had done the repairs himself, at another point it was clarified thathe had not.a3 Although the car had been assigned to Wallace, Nicastro admittedthat he, himself, had been using it at the time. Thus, it is quite possiblethat whatever little damage might have been done to the car may haveoccurred while Nicastro was using it. The point was not pursued bycounsel.a' If one were told that he was going to be billed for damages to .alautomobile as Impellizzeri claims he told Wallace before repairs were ac-tually made. I would assume that the person to be billed would be inter-ested enough to check into the matter with the individual doing the re-pairs before or while they were being done, since the repairs were beingdone where both Wallace and Nicastro were working, right there acrossthe street from each other. Nicastro admitted that he never had any con-versations with Wallace concerning the damage to the car or about theContinued577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn contradiction to Salit's testimony concerning thedamage to the car, Nicastro stated that there were nowatermarks on the car and that the damage assessed hadnothing to do with watermarks. By so testifying he indi-cated an affirmative knowledge of the subject matter,that is, of what damage there was or was not, insofar asWallace's car was concerned. Yet, Nicastro also testifiedthat he had not worked on Wallace's car personally andcould not recall who had done so. The fact that Nicastrocould recall that there were no waterspots on the auto-mobile but could not recall who worked on the car givesme pause. I have difficulty crediting Nicastro on thisissue on two grounds. First, the repairs, if made at all,were allegedly made on April 21 or 22; the bill is datedApril 23; a hassle over the demo damage and bill oc-curred immediately thereafter, if not before (according toImpellizzeri); Wallace refused to pay the bill and wassuspended on May 13; and finally the unfair labor prac-tice was filed based on his suspension on May 15. All ofthese occurrences indicated or should have indicated toRespondent that the facts surrounding Wallace's suspen-sion were important enough to keep track of. Yet Re-spondent did not do so. It could not even come up withthe name of the mechanic who supposedly worked onthe car.Secondly. in the ordinary course of business, a me-chanic reports his hours on each job to his superior. Thismust be done in order to charge a customer for labor.Indeed, the bill for the damage to Wallace's demo wasmarked $105 for labor, then changed to $103 for labor.33If this work was actually done, Respondent would neces-sarily have records to show which employee worked onthe car and put in $103 worth of labor. Respondentwould know from these records who worked on this car,if indeed anyone did, yet it failed to put that employeeon the stand. I conclude that either no one worked onWallace's car because the damage was virtually nonexis-tent or whoever worked on the car did very little andwas not produced to testify for fear that he would accu-rately state that there was virtually no damage.The bill for $192.6034for the alleged repair of Wal-lace's demo was given by Nicastro to Impellizzeri, prob-ably on April 24. On that day, according to Wallace,Weissbord came into his office and asked him if hewould pay for the damage to his demo. Wallace asked,"What demo damage?" and added that he was unawarethat there was any damage to his demo. Weissbordstated, "Well, you are now, and I will show you thebill!" Weissbord then described the damage as a scratchon the glass, a scratch on the chrome, and some spots onthe paint. Wallace said, "Show me the demo damage!"car in general. This fact is, in my opinion, an additional reason for con-cluding that Wallace, contrary to Impellizzeri's testimony, was never toldthat work was being done on the vehicle before he was presented withthe bill.3S Nicastro testified that this sum represented "a good 8 hours." Healso testified that labor is $18 per hour. Nicastro's arithmetic is wanting.s4 Between the descriptions of the damage to Wallace's demo as givenby management witnesses and by Salit, I credit Salit's description andconclude that it was extremely negligible. I also credit Salit's testimonyto the effect that he, himself, had had scratches and nicks in his demosfrom normal usage and Respondent never attempted to force him to payfor such damage nor applied the $250 deductible policy in those in-stances.but Weissbord replied that the car was over at the bodyshop, inside the building, that it was impossible for Wal-lace to see it at that time, and that in any event, hethought it had already been repaired. Wallace demanded,"How do you repair something and then try to chargeme for it, without my consent. I have never paid a bill inmy life unless I authorized it." Weissbord demanded,"Then you are refusing to pay this bill?" and threw it onWallace's desk. Wallace became angry35and refused tolook at the bill. Weissbord told Wallace that he wantedhim to sign a payroll deduction slip to have money de-ducted from his pay for the damage. Wallace refused. Hestated that he had been hired under more favorable termsthan the other employees, that under these terms he wasnot responsible for demo damage and that moreover the$250 deductible policy was for damage due to accidents,not for maintenance upkeep. Weissbord replied that ifWallace did not pay for the damage he would take hisdemo away. Wallace replied that if Respondent tookaway his demo, he would have to rent one at Respond-ent's expense. Wallace then asked Weissbord if he wasreceiving this treatment because of his involvement withthe Union and Weissbord replied, "What else?"36Weiss-bord said that the "thing with the Union" was gettinghim down and told Wallace that he was going to blow agood job with "this union activity business."37Weissbord testified concerning the April 24 conversa-tion that he did, in fact, have a conversation on that datewith Wallace after hearing from Impellizzeri about thedamage to Wallace's demo. He determined that he wouldspeak to Wallace about it and did so. During the conver-sation, according to Weissbord, he pointed out to Wal-lace that he had signed an agreement to pay for damagesto his demo, and that he obviously had sustained suchdamages. He argued that it was company policy to re-quire payment for such damages, that in the past theCompany had required other employees to pay for dam-ages to their demos, and that in the future he could notask other employees to pay for similar damages if Wal-lace were not required to pay for his damages. He addedthat if Wallace refused to pay for the damage to hisdemo, Weissbord would have to suspend him until hedid pay. He then added, "I don't want to do anything atthis time. Let's think about it. Let's let a week or so goby and we'll talk about it later on." Wallace replied thathe had checked with his lawyer and had been told thatwhat Respondent was doing was illegal and that he didnot have to pay for the damages to the demo. Weissbordspecifically denied that Wallace asked, during this con-versation, whether he was being charged for the demodamage because of his union activity. He likewise deniedmaking the response, "What else?"With regard to the bill for the damage, Weissbordstated that he just assumed on faith that the billing wascorrect and that Nicastro charged employees at a lessera5 Wallace testified at first that he had become "quite heated" but oncross-examination later denied it. I found Wallace generally credible butnot totally frank at all times.36 Weissbord specifically denied making this statement37 The order in which the subjects of demo damage and union activitywere brought up by Weissbord during this discussion is unclear from therecord.578 ACME DATSUNrate than customers. He did not, however, discuss thebill with Nicastro. Weissbord testified that the April 24conversation with Wallace was the first conversationwhich he had with him concerning the damage to hisdemo.Of the two versions of this conversation I credit Wal-lace's and find that it took place just as Wallace de-scribed. In short, Weissbord admitted that Respondentwas billing Wallace for nonexistent or minor damage tohis demo in retaliation for his union activity or suspectedunion activity.On April 28, a conference was held and agreementsreached on the date, time, and place for holding the rep-resentation elections. That evening, perhaps sparked bythe events of the day, Jaskowski visited Wallace in hisoffice and brought up the subject of the Union. The dis-cussion continued as they both walked out onto theshowroom floor where other salesmen were present.""Jaskowski stated that he had found out that it had beenWallace and Salit who had started the Union, and thatWallace was the leader. He continued, "I told you beforethat I would fire the leader of the whole thing, and Iwould fire everybody that was involved in this unionthing." Wallace reminded Jaskowski once again thatfiring employees for engaging in union activities was"against the NLRB rules." Jaskowski stated, "It is just amatter of time before it is all over for you guys." Headded that Wallace and Salit were both on countdowntime, as of that time, whether the Union got in or not.He stated that they had 60 days, that they had crossedthe river, and there was no turning back. Jaskowski saidthat if the Union did not get in, they would have 60 daysand if the Union did get in, he would take his time andfind a way to get rid of both of them. He told Wallacethat he should never have gotten involved and if he hadnot gotten involved, "he would not be in this hotwater."39I find Jaskowski's threats, in their various forms, todischarge Wallace and Salit clear violations of Section8(a)(l) of the Act.On April 29 Wallace came in to deliver a car on hisday off. The automobile was to have a sunroof installedby the PDI department. This had not been done. WhenWallace asked Impellizzeri about the matter, Impellizzerisent Wallace to talk with Weissbord about it. Accordingto Wallace, when he brought up the subject of the sun-roof not being installed on time with Weissbord, thelatter stated that had Wallace not been the leader of thisunion activity, there would not be a slowdown by the38 The description of this incident is based on the testimony of Wallaceand Salit. Wallace testified that Jaskowski. in addition to the statementsdescribed herein, also repeated some of the remarks he had made duringthe April 14 conversation. Though Wallace is credited on this point, rep-etition of these remarks here would merely prolong this decision and addnothing to the recommended remedy.Though Respondent called several employees as witnesses to testifythat they attended meetings where management discussed the Union in arather innocuous fashion and did nothing more than hand out booklets.these employees were all mechanics or service people and it is interestingthat Respondent did not call any of the other salesmen who were presentwhen Jaskowski allegedly threatened Wallace and Salit to deny that suchthreats took place."' Jaskowski denied that this conversation ever took place. Wallaceand Salit are fully credited. Jaskowski's denial is not.men in the PDI department. Weissbord then told Wal-lace that he should go over and talk to the men and tellthem to forget about the Union, because if the Uniongets in, it would not be any good for them anyhow. Wal-lace replied that it was up to the men. In his testimonyregarding this incident, Wallace stated that he did notknow whether or not the PDI employees were actuallyengaged in a slowdown.The General Counsel contends that Weissbord's state-ment is a threat of reprisal but offers no argument as towhy it should be regarded as such. On its face it wouldappear that Weissbord thought that the sunroof was notready because he suspected the PDI employees were en-gaged in a slowdown, and the slowdown was connectedto the union activity which was by then common knowl-edge. Weissbord merely stated his opinion and I find nothreat therein. Similarly, the General Counsel's conten-tion that the statement gives an unlawful impression ofsurveillance of union activity is not supported by argu-ment of any kind in the submitted brief However, I dofind that Weissbord's telling Wallace to go over and tellthe PDI employees "to forget about the union because ifthe Union gets in, it wouldn't be any good for themanyhow" is interference proscribed by Section 8(a)(l).Though not specifically alleged in the complaint as aviolation, the matter was fully litigated at the hearingwith Weissbord40denying that the incident ever hap-pened. I find, on the contrary, that it occurred just as de-scribed by Wallace and that Weissbord's statement wasin violation of Section 8(a)(1).During the hearing Respondent called as one of itswitnesses Hans Grasso,4' a body shop employee whoworks for Nicastro. Though clearly not called to testifyconcerning this incident, Grasso stated that in April andMay Nicastro spoke %with him about the Union and askedhim if he "would like the union," or "felt like having aunion."Following the close of the hearing, the General Coun-sel moved to amend the complaint to add the allegationthat Respondent, through Nicastro, had unlawfully inter-rogated Grasso in violation of Section 8(a)(1). Inasmuchas Respondent had the opportunity at the hearing to callNicastro to deny that he ever interrogated Grasso, andNicastro was, in fact, called and did deny asking Grassoabout his union sympathies, I find that the matter wasfully litigated and therefore grant the motion to amend. Ialso credit Grasso's testimony and reject Nicastro'sdenial of the interrogation. Consequently, I find that Re-spondent violated Section 8(a)(1) through Nicastro's in-terrogation of Grasso.Meanwhile, according to Impellizzeri, in early May, itbecame harder and harder to work with Wallace. Jas-kowski criticized his motivation. Wallace, on the other-hand, testified that his sales continued to be high. Inas-much as Respondent must have sales records and couldhave produced them to disprove Wallace's claims andfailed to do so, I credit Wallace's testimony that he con-4' Impellizzeri could not recall his part in the incident."4 This individual's name appears elsewhere as Johann Grassl. Inas-much as the parties referred to this person in their briefs as Grasso, Ishall do the same herein in order to avoid confusion.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinued to be one of Respondent's top salesmen during thefirst 2 weeks of May.According to Wallace, on or about May 742 Jaskowskiapproached him once again on the showroom floor inthe presence of Salit and other salesmen. Weissbord alsopassed by from time to time. Jaskowski said he knewwho started the Union and that Wallace was the leader.He added that whatever the outcome of the voting, bothWallace and Salit would be discharged along with all ofthe other people involved in the union activity. Onceagain, Wallace testified that he told Jaskowski that thiswould be "against the NLRB rules to discharge any-body" and once again Jaskowski replied, "F- theNLRB!" Jaskowski reiterated how he had been involvedwith the Union 3 years before.Jaskowski denied that this conversation took place andadded that he was at a navy reunion in Boston betweenMay I and 11 and was not present at the dealershipduring this period.43Weissbord denied that any suchconversation took place Salit who supported Wallace'stestimony with regard to previous incidents did not doso in this case.Inasmuch as virtually everything that Jaskowski sup-posedly said on this occasion had been said by him,almost word for word before on previous occasions, Idoubt seriously that they were reiterated as Wallace de-scribed, for a second or even a third time. In the totalabsence of corroboration by Salit or anyone else, I con-clude that Wallace was in error in testifying about theMay 7 incident and find, rather, that these things hap-pened during the earlier confrontations concerningwhich he credibly testified.According to Weissbord, he called Respondent's attor-ney sometime in April, presumably late April, and toldhim that Wallace had signed the memorandum acceptingresponsibility for any damage to his demo and was nowrefusing to pay for damage which had occurred. He sug-gested that it would be a good thing if he suspendedWallace but because of the union campaign he wasunsure of what he should do. He was advised to dowhatever he would have done in the absence of theUnion. Weissbord told the lawyer that but for the pres-ence of the Union he would have suspended Wallace. Hewas then told that he should then go ahead and suspendhim.The election, which had been scheduled for May 12,was canceled on May 9 after the Union filed a motion towithdraw its petitions. On May 1344 Wallace was calledinto Impellizzeri's office where he found Weissbord andImpellizzeri waiting. Weissbord asked Wallace if he stillrefused to pay for the damage to his demo and Wallacereplied that he did. Weissbord then asked if Wallace stillrefused to sign the payroll deduction slip which he thenshowed him and Wallace again replied that he did.4" The date was supplied by counsel for the General Counsel duringher examination of the witness.4' Employee Thomas Moffa testified that he worked for Respondentduring April and May 1980 during the organizational campaign when theelection notices were posted on the bulletin board and saw Jaskowskithere every day. He could not recall any time when Jaskowski wasabsent for an extended period of time. Thus, Moffa contradicted Jaskow-ski's story about being out of town between May I and 10." This incident appears as described by Wallace.Weissbord then asked Wallace if he would pay for thedamage on a monthly basis like the rest of the employeesand Wallace replied that he had been hired under differ-ent, more favorable terms. Wallace then asked Weissbordif he was trying to build a case against him because ofhis union activity and Weissbord admitted that he was.Wallace asked Weissbord if he knew that such a firingwould be illegal and Weissbord replied that he was sus-pending Wallace as of that moment because without ademo Wallace could not work for Respondent and hewas taking his demo away.45Wallace then left afterbeing told to do so by Weissbord.Impellizzeri testified that he was present in his officeon May 13 when Weissbord discussed with Wallace thedamage to Wallace's demo. Before this meeting Weiss-bord told Impellizzeri that he had come to a decision onhow to handle the problem of Wallace's demo damageand was going to speak to him. He stated to Impellizzerithat the problem was interfering with business as usual.According to Impellizzeri, the meeting began whenWeissbord and Wallace arrived at Impellizzeri's office atthe same time. Weissbord asked Wallace how to solvethe problem of the damage to his demo. He told Wallacethat he was backing him (Weissbord) against the wall.Weissbord said, "We've got to run the company andyou're breaking it, you know, you're breaking the rulesand the agreement." Wallace replied that he had signedthe agreement under duress and that the agreement didnot apply to him. He stated that he was the best sales-man and for that reason he should get special treatment.Weissbord acknowledged that Wallace was the bestsalesman but nevertheless insisted that he pay the billeither in a lump sum or in payments. Weissbord, accord-ing to Impellizzeri, suggested that if Wallace did notwant to pay for the damage his demo would have to betaken away but he could still keep his job. Impellizzeriagreed but Wallace replied that he would not work therewithout a car because he needed a car. He offered torent a car and send the bill to the Company. When thisoffer was apparently rejected, Wallace then threatenedto take the Company to court. When Impellizzeri wasasked if there was any discussion concerning the Unionduring this conversation, he replied, "I don't think so."Then Impellizzeri was led by Respondent's counsel asfollows:Q. Did Wallace contend during this conversationthat this was just a ploy to get him because of hisunion activity?A. You have to give me a definition of "ploy."Q. That this was a setup ....A. Yes.Q.... merely designed to ....A. Yes.Q.... get rid of him because of his union activi-ties?45 There was some testimony that salesmen could work without demosbut I do not find this testimony controlling since in any case Wallace hadalready indicated an unwillingness to work without a demo, the free useof which had been one of the conditions of his employment prior to hisinvolvement with the Union.580 ACME DATSUNA. Yes.Q. He did say that?A. Oh, yes.Q. And what reply was made to that and bywho, when he did say it?A. I shook my head and said no. Charlie an-swered him directly, no. I said, come on, we knoweach other too many years, this is not our level. Buthere again it was like, I'll get you in court.Q. By the way, were Wallace's union sympathiesknown to you?A. No.Q. You didn't know whether he was for theUnion or against the Union during the time theunion campaign was going on?A. Lloyd was very careful, as myself, not to getin discussions.According to Weissbord. he called for the meetingwith Wallace on May 13 and asked Impellizzeri to set itup. Weissbord testified that at the meeting, he said toWallace, "Lloyd, you've had time to think about it andI've had time to think about it." Wallace asked, "Thinkabout what?" Weissbord explained, "We're going back tothe demo damage. I've had time to think about it and Ihave to enforce it and I must ask you to pay. I have thedocument typed up for you to sign, authorizing us todeduct it from your pay. If that doesn't suit you, we cando it anyway you can work it out, but it has to be paid."Wallace replied, "I'll tell you one more time, I'm notgoing to pay it." Weissbord offered to show Wallaceboth the bill for the demo damage and the payroll de-duction authorization but Wallace refused to look atthem. Wallace then claimed that he had signed the $250deductible memo on February 14 under duress and thatthe documents were illegal. Weissbord testified that hewas shocked by this statement and asked Wallace whyhe felt that he had signed under duress. Wallace repliedthat Impellizzeri had told him that he had to sign thememo or else he could not work for Respondent. Weiss-bord then asked Impellizzeri "if he had said any suchthing and he replied in the negative."46Weissbord testi-fied that he then offered Wallace the chance to workwithout a demo but Wallace replied that he would rent acar and charge Respondent. Weissbord then offered Wal-lace the choice of paying for the damage in lump sum orover a period of time but Wallace rejected these options.Weissbord then stated, "I'm sorry but I'm going to haveto suspend you and you're going to have to stay sus-pended until you agree to pay for the demo."Between Wallace's version of what occurred on thisdate and Impellizzeri's and Weissbord's version, I creditWallace's. Granted, at first blush, it is difficult to believethat Weissbord would brazenly admit to building a caseagainst Wallace for engaging in union activities, the his-tory of 8(aXl) threats and the timing of this incidentmake acceptance of Wallace's testimony more palatable.For Respondent, through Jaskowski, it has been found,46 Note that I have already found that during the meeting of February14 Impellizzeri told tile salesmen in reply to Salit's question that, unlessthey signed the document, they could not work for Respondent. This ob-viously included Wallace.threatened to get rid of Wallace on more than one occa-sion whether or not the Union got in. When the electionscheduled for May 12 was canceled, thus assuring Re-spondent that the Union had been beaten, it is not diffi-cult to believe that the very next day, May 13, Respond-ent would take the action it had earlier threatened totake. Since the earlier threats to discharge Wallace hadbeen made overtly, there is no reason to believe that inthe flush of victory, Respondent would be less blatant inits declaration as to the reasons for the action it wastaking against Wallace. I therefore credit Wallace's de-scription of the events surrounding his suspension onMay 13.On May 14 Wallace went to the unemployment officebut the unemployment office refused to accept the factthat he was unemployed because Wallace told them thathe had been suspended and this could have meant tempo-rarily suspended. Wallace therefore called Weissbord47to find out what he had meant by suspension. Weissbordtold Wallace that his suspension was indefinite or untilhe signed the payroll deduction slip. On May 15, Wal-lace received written notice from Weissbord of his in-definite suspension due to his refusal to pay the demodamage bill.Respondent maintains that its treatment of Wallacewas no different than its treatment of its other employ-ees, that its demand that Wallace pay for the damage tohis demo was no more than it demanded of other em-ployees. I have found, however, that prior to April 23when Wallace was billed, only two other employees hadbeen billed for damages to company cars and in both in-stances it was for serious damage to those automobileswhich had resulted from collisions. Respondent, howev-er, in order to show a pattern, offered into evidence anumber of instances occurring after April 23 whereinemployees were billed for damages sustained to theirdemos and where moneys were deducted from their sala-ries or commissions. These later examples of the applica-tion of the Company's $250 deductible policy are of lim-ited value as evidence simply because they occurredafter Wallace was billed and may well have been initiat-ed to create the impression that a pattern existed where,in fact, one had not, prior to Respondent's billing Wal-lace. Nevertheless, the following examples of chargesagainst employees for damage to company cars were of-fered by Respondent in support of its case and have beenanalyzed.1. Thomas Moffa testified that he was employed byRespondent from August 1979 until December 1980. Onor about April 18 Impellizzeri advised Moffa that therewas a scratch on his demo and that he should bring itinto the body shop. Nothing was said at the time con-cerning Moffa's liability for payment for repairs.On April 18 a bill for damage to Moffa's demo wasdrawn up, charged to Acme Motors for $75. Repairsdone that day were minimal-repair left door, replacestripe, and paint damage with two stage paint. Moffa wasnot asked to pay this bill when the work was done norwas he shown the bill at that time.4" Weissbord denied that this coniversation with Wallace ever tookplace. I credit Wallace.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 13, the same day that Wallace was suspendedfor failing to pay for the damage to his demo, Moffa wasgiven an authorization form for the deduction from hisweekly paycheck for the amount of $75 and was askedby Weissbord to sign it. It was the first time Moffa hadever seen that document and the first time that he hadever been told about the regulations regarding demodamage. At Weissbord's bidding, Moffa signed the au-thorization and immediately gave him a check for $75.He was then given the bill dated April 18, which untilthat time he had never seen.About a week after Moffa gave Weissbord the $75check, Moffa asked Impellizzeri whether the Companyintended to cash his check. Impellizzeri replied that hedid not know whether it would or not.48The checkwas, in fact, deposited to Respondent's account but notuntil June 18, over a month after Moffa gave it to Weiss-bord. The length of time that it took for Respondent tocash the check, however, was explained away by Impel-lizzeri who testified that Moffa told him that he wasshort at the time and Impellizzeri offered to hold thecheck for as long as he could before depositing it.49Hethen put the check in the file cabinet and forgot about ituntil reminded of it by Weissbord.Moffa was never requested to sign a $250 deductibleliability memorandum of the February 14 type until Oc-tober 22, 1980. There is no explanation for this factexcept Weissbord's testimony that this is when he washired. All available evidence indicates Weissbord's testi-mony on this point is in error.2. John D'Imperio was not called to testify. Docu-ments indicate, however, that D'Imperio was, like Moffaand Wallace, required to sign a deduction authorizationfor $100 on May 13, 1980. Body shop records indicatethat work done on D'Imperio's car involved straighten-ing the right quarter panel, painting it, and replacing thedecal. I conclude from the description of repairs thatD'Imperio had been in an accident which caused thedamage to the company car. He paid the body shop billon May 13.3. Gary Sinay was required to sign a memorandumdated April 29 at the top of the document, in which heacknowledged responsibility for an accident in which hewas involved and which caused in excess of $250damage to the vehicle he was driving. By signing thememorandum he agreed to have the $250 deducted fromhis monthly commission check. There was no body shopbill submitted with this but Weissbord testified that re-pairs were in excess of $1,100. The date on which Sinaywas required to sign this memorandum is not indicatedon the document itself, unlike the memoranda signed byMoffa and D'Imperio. Sinay was not called to testify butWeissbord admitted that no salesmen had the $250 de-ductible policy outlined in the February 14 memo en-forced against them until May 13. I conclude thereforethat Sinay was required to sign the April 29 memoran-dum on May 13.4. Ernest Colentino signed a memorandum dated Octo-ber 17 in which he agreed to waive a particular commis-4' Impellizzeri denied making this statement. I credit Moffa.4' Moffa testified that he could not recall this discussion but admittedthat it could possibly have happened.sion in exchange for Respondent's agreement to releasehim from any monetary obligation due to the loss of asunroof from his demo. The value of the sunroof is notindicated.5. Lynn Costello signed a memorandum dated January16, 1981, in which he agreed to pay for damage to hisassigned truck out of his commissions. The attached esti-mate, also dated January 16, was for $212.50 and listedwork on the right front fender and right door panel.From the documentary evidence submitted by Re-spondent offered to indicate that all employees weretreated equally with regard to charges for damage totheir demos, I find that until May 13 no one was chargedfor such damage unless it was serious and extensivedamage due to accidents. I find further, from Moffa's tes-timony and the documentary evidence, particularly thelength of time that passed between the date of the re-pairs, April 18, and the date he was requested to pay forthe repairs May 13, that Respondent did not initiallyintend to require Moffa to pay for these repairs. Since Ihave found from the testimony of Wallace and Salit thatWallace'e demo had not been damaged, except to theextent that any vehicle undergoes wear through ordinaryusage, that Wallace was the only employee billed, andbilled excessively for maintenance costs and/or for workthat was never done. Finally, I conclude that Respond-ent pressed Wallace for payment of the bill on May 13because the union election had been canceled on May 12,the Union was gone and it felt free at that point to carryout its threats made earlier to rid itself of Wallace be-cause of his activity on behalf of the Union. In connec-tion with this date, I find that Respondent's decision tobill Moffa and D'Imperio on that date was not mere co-incidence but an attempt to disguise the disparate treat-ment which it was meting out to Wallace by making itappear that he was just one out of several employeeswho were regularly billed for damage to their demos.Clearly all subsequent billings of employees for damageswere justified50and differed from Wallace's case becausethere were actual damages involved due to accidents notto ordinary wear, and if Wallace had been involved in anaccident with serious damage to his vehicle for which herefused to pay, I would reach a different conclusion thanI do herein.In short, with regard to Wallace's suspension, I findthat the evidence clearly warrants the conclusion that itwas motivated by considerations violative of the Act.Thus, the evidence indicates that Wallace was a superiorsalesman whose talents were particularly valued by Re-spondent; these talents were so valued that Respondenthired him back at more favorable terms than any otherof its salesmen enjoyed including the free use of a demowith maintenance and upkeep provided; Wallace justifiedRespondent's faith in him by quickly becoming their topsalesman; Wallace then contacted the Union and becamethe most active employee soliciting on its behalf; Re-spondent rejected the Union's demand and revealed itsunion animus by its interrogation and threats againstthose employees responsible for the advent of the Union;s0 The billing for the loss of the sunroof was likewise clearly justified.582 ACME DATSUNRespondent quickly learned of Wallace's involvement"'and immediately took action against him in the form ofpresenting him with a bill of close to $200 for damage tohis demo which damage was either nonexistent or ex-tremely negligable and due solely to ordinary wear;though Respondent did not immediately demand pay-ment of the bill since it was in the middle of the Union'scampaign, it continued its campaign of interrogation andthreats, admitting, through Jaskowski, that it was awarethat Wallace was one of the leading union proponentsand advising him that eventually he would be dis-charged, the exact time being dependent on the successor failure of the Union's organizational drive; when theUnion withdrew and the May 12 election was canceled,Respondent the very next day demanded that Wallacepay the bill for the alleged demo damage; and when herefused, it suspended him. I thus find the suspension dis-criminatorily motivated and a clear violation of Section8(aX3) and (1). Respondent's argument that Wallacecould have kept working by simply paying the bill iswithout merit for it is quite apparent that if Respondentcould frame Wallace as it did the first time, it was cer-tainly in a position to do so a second and third time, thusmaking his position untenable.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with its operation described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce."I Wallace's overt solicitation of Respondent's employees permits apresumption of company knowledge of his activities under the circum-stances present in this cae. Wiese Pow Welding Ca. Inc, 123 NLRB 616(1959).CONCLUSIONS OF LAWI. Respondent is an employer engaged. in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating its employees concerning their ac-tivities on behalf of the Union; threatening employeeswith discharge for engaging in such activities; creatingthe impression of surveillance of such activities; inform-ing employees that it would be futile for them to selectthe Union as their bargaining representative and/or toseek to use National Labor Relations Board processes orto seek its protection; and by otherwise interfering withits employees' Section 7 rights, Respondent has violatedSection 8(a)(1) of the Act.4. By suspending employee Lloyd Wallace and there-after failing and refusing to reinstate him because of hisunion activities, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)3) and (1) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take appropriate and affirma-tive action designed to effectuate the policies of the Act.In particular, as I have found that employee Lloyd Wal-lace was discriminatorily suspended, I shall recommendthat Respondent be required to offer him full and imme-diate reinstatement, with backpay and interest thereon tobe computed in the manner prescribed in F W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).52[Recommended Order omitted from publication.]s2 See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).583